EXHIBIT 10.25

QUANEX BUILDING PRODUCTS CORPORATION

OTHER STOCK-BASED AWARD AGREEMENT

[GRANTEE NAME]

Grantee

 

Date of Award:

   <<                    >>

Number of Shares:

   <<                    >>

AWARD OF STOCK

The Compensation Committee (the “Committee”) of the Board of Directors of Quanex
Building Products Corporation, a Delaware corporation (the “Company”), subject
to the terms and provisions of the Quanex Building Products Corporation 2008
Omnibus Incentive Plan, as amended (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, that
number of shares (the “Shares”) of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), set forth above. Capitalized terms that are not
defined herein shall have the meaning ascribed to such terms in the Plan.

The Shares that are awarded hereby to you are not subject to any forfeiture
restrictions.

To the extent that the receipt of the Shares results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
you fail to do so, the Company is authorized to withhold from the Shares awarded
hereby or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation sufficient to satisfy the withholding
obligation based on the last per share sales price of the Common Stock for the
trading day immediately preceding the date that the withholding obligation
arises, as reported in the New York Stock Exchange Composite Transactions.

The Shares awarded hereby may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws. You also agree that (a) the Company may refuse to cause the transfer of
the Shares to be registered on the stock register of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable federal or state securities law and
(b) the Company may give related instructions to the transfer agent, if any, to
stop registration of the transfer of the Shares. If you are an officer or
affiliate of the Company under the Securities Act of 1933, you consent to the
placing on any certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.

The Company shall cause the Shares to be issued to you, and such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law). The Shares are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8.

Under no circumstances will the Company or any Affiliate be liable for any
indirect, incidental, consequential or special damages (including lost profits)
of any form incurred by any person, whether or not foreseeable and regardless of
the form of the act in which such a claim may be brought, with respect to the
Plan.

All Recipients



--------------------------------------------------------------------------------

In accepting the award of Shares set forth in this Agreement you accept and
agree to be bound by all the terms and conditions of the Plan and this
Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION  

[Name and Title of Executing Officer]

 

All Recipients